DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claim 1 is pending.

Priority
3.	No Priority under 35 U.S.C. § 119(a)-(d) or (f) has been claimed.

Claim Rejections - 35 USC § 101
4.	No rejections under 35 U.S.C. 101 are deemed warranted.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, the phrase “a traffic stack” is not clear in juxtaposition to the descriptive portion of the specification and the drawings, e.g. Figs 36, 37.
Claim 1, line 3, the phrase “a proxy manager” is not clear in juxtaposition to the descriptive portion of the specification and the drawings, e.g. Figs 36, 37.
Claim 1, line 4, the phrase “a socket manager” is not clear in juxtaposition to the descriptive portion of the specification and the drawings, e.g. Figs 36, 37.
Claim 1, line 5, the phrase “a traffic classification and enforcement engine” is not clear in juxtaposition to the descriptive portion of the specification and the drawings, e.g. Figs 36, 37.
Claim 4, line 8, the acronym “API” is not clearly defined.
Claim 1, line 13, the phrase “the socket manager registers the socket at the traffic stack” is not clear in juxtaposition to the descriptive portion of the specification and the drawings, e.g. Figs 36, 37.
Claim 1, lines 14-17, the phrase “the traffic classification . . . the proxy manager” is not clear in juxtaposition to the descriptive portion of the specification and the drawings, e.g. Figs 36, 37.
Claim 1, lines 18-19, the phrase “the traffic classification . . . the network activity traffic flow” is not clear in juxtaposition to the descriptive portion of the specification and the drawings, e.g. Figs 36, 37.
Clarification is required.

6.	Further references of interest is noted on the attached PTO-892.

7.	Applicant’s six Information Disclosure Statements (IDS’s) submitted have been reviewed.  Note the attached IDS’s.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789